In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00093-CV



                LEE MILLER, Appellant

                            V.

          R. HENDERSON, ET AL., Appellees



        On Appeal from the County Court at Law
                 Bowie County, Texas
            Trial Court No. 10C0951-CCL




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                        MEMORANDUM OPINION
            Lee Miller appeals the dismissal of his Chapter 14 lawsuit by the County Court at Law.

We affirm the judgment of the trial court.

I.          Background

            Lee Miller is an inmate of the Texas Department of Criminal Justice Correctional

Institutions Division (TDCJ-CID), currently housed at the Telford Unit in New Boston. Miller

filed a pro se and in forma pauperis lawsuit against defendants Rosalind Henderson, David

Hudson, Nita Burgess, Casterderia Peters, and Susan Bauer, 1 all employees of the TDCJ-CID,

alleging numerous violations of his civil rights after defendants allegedly lost certain items of

Miller’s personal property. 2 The lawsuit was filed in January 2010 in the Justice Court of Bowie

County, Precinct 2, Place 1. 3

            Miller’s Chapter 14 claims were dismissed by the Justice Court on April 6, 2010, for

“failure to comply with Chapter Fourteen of the Texas Civil Practice and Remedies Code.” On

May 7, 2010, Miller filed his notice of appeal of the Justice Court’s dismissal order to the




1
    These defendants, who are appellees here and in the court below, will jointly be referred to as “Henderson.”
2
 Chapter 14 of the Texas Civil Practice and Remedies Code applies to an inmate lawsuit in which an affidavit or
unsworn declaration of inability to pay costs is filed. TEX. CIV. PRAC. & REM. CODE ANN. § 14.002 (West Supp.
2012).
3
 Specifically, Miller alleged that in March 2009, he was transferred inside the prison, at which time certain items of
personal property were misplaced. These items have allegedly never been returned.


                                                             2
County Court at Law of Bowie County. 4 On June 28, 2010, Miller filed an affidavit of inability

to pay costs in the County Court at Law.

            Thereafter, in August 2012, Henderson filed a motion in the County Court at Law to

dismiss Miller’s appeal, alleging that Miller did not timely file his notice of appeal. 5 Henderson

claimed that because Miller’s notice of appeal was untimely, the County Court at Law had no

jurisdiction over the appeal.             Henderson further moved for dismissal for want of prosecution,

contending that Miller took no action to prosecute his appeal since the filing of the June 2010

affidavit. On August 29, 2012, the County Court at Law entered an order dismissing Miller’s

appeal. 6 In September 2012, Miller filed a document in the County Court at Law requesting that

his lawsuit be reinstated. 7 In the present appeal, Miller complains of the dismissal of his lawsuit

by the County Court at Law. 8 Henderson claims Miller failed to perfect his appeal in the County

Court at Law.


4
 Section 51.001 of the Texas Civil Practice and Remedies Code allows for an appeal from a final judgment to the
county or district court. TEX. CIV. PRAC. & REM. CODE ANN. § 51.001 (West 2008).
5
 Henderson alleged that the deadline for filing such notice was “on or about May 6, 2010,” citing Rule 26.1 of the
Texas Rules of Appellate Procedure. TEX. R. APP. P. 26.1. Henderson further alleged that Miller did not file his
notice of appeal until sixty-five days after the final judgment was entered. In the current appeal, Henderson
concedes that erroneous dates were listed for Miller’s filings in the motion to dismiss filed in the County Court at
Law.
6
    The order did not state the reason(s) for the dismissal.
7
 Miller also filed four separate notices of appeal, three of which included briefing on the issue of the merits of the
dismissal of his claims by the Justice Court.
8
 Jurisdiction over an appeal of a justice court judgment lies in the county or district court. TEX. CIV. PRAC. & REM.
CODE ANN. § 51.001. The cause is tried de novo in the county court. TEX. R. CIV. P. 574b. After obtaining a final,
appealable order or judgment from the county or district court, an appellant may invoke the jurisdiction of the court
of appeals. Tejas Elevator Co. v. Concord Elevator, Inc., 982 S.W.2d 578, 579 (Tex. App.—Dallas 1998, no pet.);
see TEX. GOV’T CODE ANN. §§ 28.052–.053 (West Supp. 2012) (authorizing, in claims originating in small claims
court, appeal to court of appeals following trial de novo in county court); see also TEX. GOV’T CODE ANN.
                                                               3
II.         Standard of Review

            The requirements for perfecting an appeal from a justice court to a county court are

jurisdictional. Almahrabi v. Booe, 868 S.W.2d 8, 10 (Tex. App.—El Paso 1993, no writ). We,

therefore, review de novo the trial court’s dismissal of Miller’s lawsuit. See TRST Corpus, Inc.

v. Fin. Ctr, Inc., 9 S.W.3d 316, 320 (Tex. App.—Houston [14th Dist.] 1999, pet. denied)

(because question of subject-matter jurisdiction is legal question, ruling on plea to jurisdiction is

reviewed de novo). 9

III.        Jurisdiction

            Henderson contends that because Miller failed to timely perfect his appeal from the

Justice Court to the County Court at Law, the County Court at Law did not have jurisdiction over

Miller’s appeal. 10 From this premise, Henderson claims this Court, therefore, lacks jurisdiction

over the appeal from the County Court at Law. 11 We agree.

            To perfect an appeal from a justice court to a county court, the appealing party must file

either an appeal bond or an affidavit of inability to pay. TEX. R. CIV. P. 571–73; 12 Rowe v.



§ 22.220(a) (West Supp. 2012) (“each court of appeals has appellate jurisdiction of all civil cases within its district
of which the district or county courts have jurisdiction when the amount in controversy or the judgment rendered
exceeds $250, exclusive of interest and costs”).
9
 While Henderson did not file a plea to the jurisdiction, his motion to dismiss was based, in part, on the county
court’s lack of jurisdiction over Miller’s appeal.
10
  Although Henderson did not raise the precise issue in the trial court that is raised on appeal, subject-matter
jurisdiction challenges cannot be waived and may be raised for the first time on appeal. Waco Ind. Sch. Dist. v.
Gibson, 22 S.W.3d 849, 850 (Tex. 2000).
11
 Miller’s appellate brief presents arguments regarding the applicability and constitutionality of Chapter 14 as
applied to his case. It does not address jurisdictional issues.
12
     Rule 571 addresses the requirements of an appeal bond. TEX. R. CIV. P. 571.
                                                           4
Watkins, 340 S.W.3d 860, 862–63 (Tex. App.—El Paso 2011, no pet.) (compliance with

appellate requirements of Rule 571 is jurisdictional). Rule 572 requires an appellant who is

unable to pay the costs of an appeal or to provide security for those costs to file an affidavit of

such inability “within five days after the judgment or order overruling motion for new trial is

signed . . . .” TEX. R. CIV. P. 572. According to Rule 573, the appeal is perfected “[w]hen the

bond, or the affidavit in lieu thereof, provided for in the rules applicable to justice courts, has

been filed and the previous requirements have been complied with . . . .” TEX. R. CIV. P. 573.

Whenever an appeal has been perfected from the justice court, the cause shall be tried de novo in

the county court and judgment shall be rendered. See TEX. R. CIV. P. 574b.

       The aforementioned requirements have been interpreted as jurisdictional. In Almahrabi,

the court stated:

               In order to perfect an appeal to the county or district court from a justice
       court, an appellant must:

               (1)     file an appeal bond as required by Rule 571 or file an affidavit of
       inability to pay under Rule 572; and

               (2)    pay to the county clerk, within 20 days after being notified to do so
       by the county clerk, the costs on appeal as required by Rule 143a.

       Compliance with each of the above requirements is jurisdictional, and as the
       language in Rule 573 indicates, only compliance therewith will act to perfect the
       appeal.

Almahrabi, 868 S.W.2d at 10; see also Litoff v. Meadows Serv. Corp., 352 S.W.3d 894, 896

(Tex. App.—Dallas 2011, no pet.) (compliance with Rules 571 and 573 is jurisdictional); Ashley

Furniture Indus., Inc. v. The Law Office of David Pierce, 311 S.W.3d 595, 598 (Tex. App.—El

Paso 2010, no pet.).
                                                5
         In lieu of posting a bond, Miller filed an affidavit of indigence in the County Court at

Law. Rule 572 requires that affidavits of indigence be filed within five days of the date the

judgment of the justice court is signed. TEX. R. CIV. P. 572. Here, the Justice Court’s dismissal

order was entered on April 6, 2010. Miller’s affidavit was filed on June 28, 2010. 13 Because the

affidavit of indigence was not filed within five days of the date of judgment, it does not meet the

requirements of Rule 572. Miller’s appeal in the County Court at Law was, therefore, never

perfected. Accordingly, we hold that the County Court at Law was without jurisdiction to

entertain Miller’s appeal. 14

         Insofar as the County Court at Law was without jurisdiction to entertain Miller’s appeal,

this Court is likewise without jurisdiction.

IV.      Conclusion

         We affirm the judgment of the trial court.



                                                                Jack Carter
                                                                Justice

Date Submitted:            February 13, 2013
Date Decided:              February 21, 2013



13
  A pro se inmate’s petition is deemed filed when prison authorities receive the document for mailing. Warner v.
Glass, 135 S.W.3d 681, 684 (Tex. 2004). Here, the certificate of service on the affidavit of inability to pay costs is
undated. The unsworn declaration and verification of the affidavit is dated June 21, 2010. Even assuming prison
authorities received the affidavit for mailing on June 21, 2010, this date exceeds the five-day deadline set forth in
Rule 572.
14
  Henderson also claims that the County Court at Law was without jurisdiction to entertain Miller’s appeal because
the notice of appeal was untimely and that, in any event, the court was within its discretion to dismiss the appeal for
want of prosecution. Because the failure to comply with Rule 572 is dispositive, we do not address these issues.
                                                          6